 

Exhibit 10.3

 

EXCLUSIVE PURCHASE OPTION AGREEMENT

 

This EXCLUSIVE PURCHASE OPTION AGREEMENT (this “Agreement”), dated October 30,
2019, is made by and among:

 

Party A: One Belt One Network Holdings Limited, with registered address at
Vistra Corporate Service Centre, Wickhams Cay II, Road Town, Tortola, British
Virgin Islands, VG1110; and

 

Party B: Wanee Watcharakangka, at 2 Lad Prao, Lad Prao, Bangkok, Thailand; and

 

Party C: OBON Corporation Company Limited, with registered address at 121/34,
Ratchadaphisek Road, Din Daeng Sub-district, din Daeng District, Bangkok,
Thailand.

 

Party A, Party B and Party C individually being referred to as a “Party” and
collectively the “Parties”

 

Whereas,

 

  1. Party C is a company duly incorporated and validly existing under the laws
of Thailand.  Party B owns 1,000 shares of Party C, which is 0.09% of the
outstanding and issued shares of Party C as of the date of this Agreement; and

 

  2. Party A and Party B have made an Equity Pledge Agreement (the “Equity
Pledge Agreement”) dated October 30, 2019.

 

NOW, THEREFORE, the Parties hereby agree as follows through negotiations:

 

  1. Purchase and Sale of Equity Interests

 

  1.1 Grant of Right

 

Party B hereby exclusively and irrevocably grants Party A
an exclusive option to purchase or designate one or several person(s) (the
“Designated Person”) to purchase all or any part of the equity interests held by
Party B in Party C (the “Purchase Option”) at any time from Party B at the price
specified in Article 1.3 of this Agreement in accordance with the procedures
determined by Party A at its own discretion and to the extent permitted by the
laws of Thailand.  No party other than Party A and the Designated Person may
have the Purchase Option.  Party C hereby consents and agrees to the grant by
Party B of the Purchase Option to Party A.  For purpose of this Section 1.1 and
this Agreement, “person” means any individual, corporation, joint venture,
partnership, enterprise, trust or non-corporation organization.

 

  1.2 Procedures

 

Party A may exercise the Purchase Option subject to its compliance with the laws
and applicable regulations of Thailand.  Upon exercising the Purchase Option,
Party A will issue a written notice (the “Equity Interest Purchase Notice”) to
Party B which notice will specify: (i) Party A’s decision to exercise the
Purchase Option; (ii) the percentage of equity interest to be purchased from
Party B (the “Purchased Equity Interest”); (iii) the date of purchase/equity
interest transfer, and (iv) and the purchase price.

 



 

 

 

  1.3 Purchase Price

 

1.3.1.          When Party A exercises the Purchase Option, the purchase price
of the Purchased Equity Interest (“Purchase Price”) shall be equal to
the registered capital paid by Party B for the Purchased Equity Interest, unless
applicable laws and regulations require appraisal of the Purchased Equity
Interest or any other restriction on the Purchase Price.

 

1.3.2.          If applicable laws require appraisal of the Purchased Equity
Interest or any other restrictions on the Purchase Price in connection with
exercise of the Purchase Option by Parties A, Party A and Party B agree that the
Purchase Price of the Purchased Equity Interest shall be the lowest price
permissible under applicable laws.

 

  1.4 Transfer of the Purchased Equity Interest

 

When Party A exercises the Purchase Option:

 

1.4.1.          Party B shall cause Party C to promptly convene a shareholders’
meeting or through written consent, during which a resolution shall be
adopted to approve transfer of the equity interest to Party A and/or the
Designated Person;

 

1.4.2.          Party B shall enter into an equity interest transfer agreement
with Party A and/or the Designated Person pursuant to the terms and conditions
of this Agreement and the Purchase Notice;

 

1.4.3.          The Parties shall execute all other contracts, agreements or
documents, obtain all governmental approvals and consents, and conduct all
actions that are necessary to transfer the ownership of the Purchased Equity
Interest to Party A and/or the Designated Person free from any security interest
and cause Party A and/or the Designated Person to be registered as the owner of
the Purchased Equity Interest.  For the purpose of this Section 1.4.3 and this
Agreement, “Security Interest” includes guarantees, mortgages,
pledges, third-party rights or interests, any purchase option, right of
acquisition, right of first refusal, right of set-off, ownership detainment or
other security arrangements, but excludes any security interest arising from
this Agreement or the Equity Pledge Agreement.

 

1.4.4.          Party B and Party C shall unconditionally use its best efforts
to assist Party A in obtaining the governmental approvals, permits,
registrations, filings and complete all formalities necessary for the transfer
of the Purchased Equity Interest.

 

  2. Covenants regarding the Equity Interest

 

  2.1 Party C hereby covenants that:

 

2.1.1        Without prior written consent by Party A, it will not supplement,
change or amend the Articles of Association, increase or decrease the registered
capital, or otherwise change the registered capital structure of Party C;

 

2.1.2        It will maintain due existence of Party C, prudently and
effectively operate and handle its business in accordance with fair financial
and business standards and customs;

 

2.1.3        Without prior written consent of Party A, it will not sell,
transfer, pledge or otherwise dispose any legal or beneficial interest of any
assets, businesses or income of Party C, or permit existence of such security
interest;

 



 

 

 

2.1.4        Without prior written consent by Party A, it will not incur,
inherit, guarantee or allow the existence of any debt, except for (i) any debt
incurred during its ordinary course of business rather than from borrowing; and
(ii) any debt which has been disclosed to and obtained the written consent
from Party A; 

 

2.1.5        It will always conduct business operations in the ordinary course
to maintain its asset value, and refrain from any action/omission that may
adversely affect its business operations and asset value;

 

2.1.6        Without prior written consent by Party A, not to enter into any
material agreement other than those executed in its ordinary course of business
(for purpose of this Section 2.1.6, a material agreement means any agreement
with a contact value exceeding 50,000 Baht.

 

2.1.7        Without prior written consent by Party A, it will not provide any
loan or guaranty to any person;

 

2.1.8        Upon Party A’s request, it will provide Party A with information
regarding its operations and financial conditions;

 

2.1.9        It will buy and maintain requisite insurance policies from an
insurer acceptable to Party A, the amount and type of which will be the same
with those maintained by the companies having similar operations, properties or
assets in the same region;

 

2.1.10      Without prior written consent by Party A, it will not combine, merge
with, acquire or make investment to any person;

 

2.1.11      It will immediately notify Party A of any actual or potential
litigation, arbitration or administrative proceeding regarding its assets,
business and income;

 

2.1.12      In order to keep its ownership of the equity interest of Party C, it
will execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, and make all requisite or appropriate claims, or make
requisite or appropriate defense against all claims; and

 

2.1.13      Without prior written consent by Party A, it will not distribute any
dividend or bonus to any of its shareholders.

 

  2.2 Party B hereby covenants that:

 

2.2.1        Without prior written consent by Party A, it will not supplement,
change or amend the Articles of Association, increase or decrease the registered
capital, or otherwise change the registered capital structure of Party C;

 

2.2.2        Without the prior written consent by Party A, it will not sell,
transfer, pledge or otherwise dispose any legal or beneficial interest of the
equity interests of Party C held by it, or allow other security interests to be
created on it, except for the pledge set upon Party C’s equity interests held by
Party B pursuant to the Equity Pledge Agreement;

 

2.2.3        It will procure that without prior written consent by Party A, no
resolution be made at any meeting of Party C’s shareholders to approve Party C
to sell, transfer, pledge or otherwise dispose any legal or beneficial interest
of the equity interests of Party C held by it, or allow other security interests
to be created on it, except for the pledge set upon Party C’s equity interests
held by Party B pursuant to the Equity Pledge Agreement;

 

2.2.4        It will procure that without prior written consent by Party A, no
resolution be made at any meeting of Party C’s shareholders to approve merger,
consolidation, purchase or investment with or any person by Party C;

 



 

 

 

2.2.5        It will immediately notify Party A of any actual or potential
litigation, arbitration or administrative proceeding regarding its assets,
business and income;

 

2.2.6        It will cause Party C’s shareholders’ meeting to vote for the
transfer of the Purchased Equity Interest provided hereunder; 

 

2.2.7        In order to keep its ownership of the equity interests of Party C,
it will execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, and make all requisite or appropriate claims, or make
requisite or appropriate defense against all claims;

 

2.2.8        At the request of Party A, it will appoint any person nominated by
Party A to the board of Party C;

 

2.2.9        At the request of Party A at any time, it will transfer
unconditionally and immediately the Purchased Equity Interest to Party A or any
Designated Person.  If the equity interest of Party C could by sold or
transferred to any party other than Party A or the Designated Person, Party B
may not waive its right of first refusal without Party A’s consent;

 

2.2.10      It will strictly comply with the provisions of this Agreement and
other agreements executed by Party B, duly perform all obligations under such
agreements, and will not make any act or omission which may affect the validity
and enforceability of these agreements; and

 

  2.3 Party A hereby covenants that:

 

To satisfy the cash flow requirements with regard to the business operations of
Party C or make up Party C’s losses accrued through such operations, Party A
agrees that it shall, through itself or its designated person, provide financial
support to Party C.

 

  3. Representations and Warranties

 

Each of Party B and Party C represents and warrants, jointly and severally, to
Party A that as of the date of this Agreement:

 

3.1        It has the rights and powers to execute and deliver this Agreement
and any equity interest transfer agreement (the “Transfer Agreement”) executed
for each transfer of the Purchased Equity Interest contemplated hereunder to
which it is a party, and perform its obligations under this Agreement and any
Transfer Agreement.  Once executed, this Agreement and the Transfer Agreement to
which it is a party will be its legal, valid and binding obligations and
enforceable against it according to the terms of this Agreement and the Transfer
Agreement.

 

3.2        None of its execution, delivery and performance of this Agreement or
any Transfer Agreement will: (i) breach any applicable laws; (ii) conflict with
its memorandum of association or any other organizational documents;
(iii) breach any agreement or document to which it is a party or binding upon
it, or constitute breach of any such agreement or document; (iv) breach any
condition on which basis any of its permits or approvals is granted and/or will
continue to be effective; or (v) cause any of its permits or approvals to be
suspended, cancelled or imposed with additional conditions.

 

3.3        Party B has good and entire ownership of and creates no security
interest or encumbrance upon any of his assets and/or equity interests of the
Party C.

 

3.4        Party C has no outstanding debt, except for those (i) incurred during
its ordinary course of business, and (ii) disclosed to and approved in writing
by Party A.

 

3.5        Party C is in compliance with all applicable laws and regulations.

 



 

 

 

  4. Effectiveness and Term

 

4.1        This Agreement shall be effective as of the date of its execution.  

 

4.2        The term of this Agreement is ten (10) years. This Agreement may be
extended for another ten (10) years upon Party A’s written confirmation prior to
the expiration of this Agreement, and so forth thereafter.

 

4.3        During the term provided in Section 4.2, if Party A or Party C is
terminated at expiration of their respective operation term (including any
extension of such term) or by any other reason, this Agreement shall be
terminated upon such termination.

 

  5. Termination

 

5.1        At any time during the term of this Agreement and any extended term
hereof, if Party A cannot exercise the Purchase Option pursuant to Section 1 due
to then applicable laws, Party A can, at its own
discretion, unconditionally terminate this Agreement by issuing a written notice
to Party B without any liability.

 

5.2        If Party C is terminated due to bankruptcy, dissolution or being
ordered to close down by the laws during the term of this Agreement and its
extension period,, the obligations of Party B hereunder shall be terminated upon
the termination of Party C; notwithstanding anything to the contrary, Party B
shall immediately repay the principal and any interest accrued thereupon under
any loan agreement between the Party A and Party B.

 

5.3        Except under circumstances indicated in Section 5.2, Party B may
not unilaterally terminate this Agreement at any time during the term and
extension periods of this Agreement without Party A’s written consent.

 

  6. Taxes and Expenses

 

Each Party shall bear any and all taxes, costs and expenses related to transfer
and registration as required by the laws of Thailand incurred by or imposed on
such Party arising from the preparation and execution of this Agreement and the
consummation of the transaction contemplated hereunder.

 

  7. Breach of Contract

 

7.1        If either Party (“Defaulting Party”) breaches any provision of this
Agreement, which causes damage to other Parties (“Non-defaulting Party”), the
Non-defaulting Party could notify the Defaulting Party in writing and request it
to rectify and correct such breach of contract; if the Defaulting Party fails
to take any action satisfactory to the Non-defaulting Party to rectify and
correct such breach within fifteen (15) days upon the issuance of the written
notice by the Non-defaulting Party, the Non-defaulting Party may take the
actions pursuant to this Agreement or take other remedies in accordance with the
laws.

 

7.2        The following events shall constitute a default by Party B:

 

  (1) Party B breaches any provision of this Agreement, or any representation or
warranty made Party B under this Agreement is untrue or proves inaccurate in any
material aspect;

 

  (2) Party B assigns or otherwise transfers or disposes of any of its rights
under this Agreement without the prior written consent by Party A; or

 

  (3) Any breaches by Party B which renders this Agreement and the Equity Pledge
Agreement unenforceable.

 



 

 

 

7.3        Should a breach of contract by Party B or violation by Party B of the
Equity Pledge Agreement occur, Party A may request Party B to
immediately transfer all or any part of the Purchased Equity Interests to Party
A or the Designated Person pursuant to this Agreement; and 

 

  8. Notices

 

Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by mail
or facsimile transmission to the addresses of the other Parties set forth below
or other designated addresses notified by such other Parties to such Party from
time to time. The date when the notice is deemed to be duly served shall be
determined as the follows: (a) a notice delivered personally is deemed duly
served upon the delivery; (b) a notice sent by mail is deemed duly served on the
seventh (7th) day after the date when the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4th) day
after the delivery date to the internationally recognized courier service
agency; and (c) a notice sent by facsimile transmission is deemed duly served
upon the receipt time as is shown on the transmission confirmation of relevant
documents.

 

If to Party A: One Belt One Network Holdings Limited

Address: Vistra Corporate Service Centre, Wickhams Cay II, Road Town, Tortola,
British Virgin Islands, VG1110

Attention: Ratanaphon Wongnapachant

Fax:

 

If to Party B: Wanee Watcharakangka

Address: 2 Lad Prao, Lad Prao

Bangkok, Thailand

Fax:

 

If to Party C: OBON Corporation Company Limited

Address: 121/34, RS Tower, 8th Floor, Ratchadaphisek Road, Din Daeng
Sub-district, din Daeng District, Bangkok, Thailand

Attention: Ratanaphon Wongnapachant

Fax: +662 0402455

 

  9. Applicable Law and Dispute Resolution

 

9.1           The formation, validity, performance and interpretation of this
Agreement and the disputes resolution under this Agreement shall be governed by
the laws of Thailand.

 

9.2           The Parties shall strive to settle any dispute arising from or in
connection with this Agreement through friendly consultation.  In case no
settlement can be reached through consultation within thirty (30) days after
the request for consultation is made by any Party, any Party can submit such
matter to The Thai Arbitration Institute Office of The Judiciary, Ministry of
Justice for arbitration in accordance with its then effective rules. The
arbitration shall take place in Bangkok. The arbitration award shall be final
and binding upon all the Parties. 

 

  10. Confidentiality

 

All Parties acknowledge and confirm that any oral or written
materials exchanged by and between the Parties in connection with this Agreement
are confidential. All Parties shall keep in confidence all such information and
not disclose it to any third party without prior written consent from other
Parties unless: (a) such information is known or will be known by the public
(except by disclosure of the receiving party without authorization); (b) such
information is required to be disclosed in accordance with applicable laws or
rules or regulations; or (c) if any information is required to be disclosed by
any party to its legal or financial advisor for the purpose of the transaction
of this Agreement, such legal or financial advisor shall also comply with the
confidentiality obligation similar to that stated hereof.  Any disclosure by any
employee or agency engaged by any Party shall be deemed the disclosure of such
Party and such Party shall assume the liabilities for its breach of contract
pursuant to this Agreement. This Article shall survive expiration or termination
of this Agreement.

 



 

 

 

  11. Miscellaneous

 

11.1         The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise
affect the meaning of the provisions of this Agreement.

 

11.2         The Parties agree to promptly execute any document and take any
other action reasonably necessary or advisable to perform provisions and purpose
of this Agreement.

 

11.3         The Parties confirm that this Agreement shall, upon its
effectiveness, constitute the entire agreement and common understanding of the
Parties with respect to the subject matters herein and fully supersede all prior
verbal and/or written agreements and understandings with respect to the subject
matters herein.

 

11.4         The Parties may amend and supplement this Agreement in writing. 
Any amendment and/or supplement to this Agreement by the Parties is an integral
part of and has the same effect with this Agreement

 

11.5         This Agreement shall be binding upon and for the benefit of all the
Parties hereto and their respective inheritors, successors and the permitted
assigns.

 

11.6         Any Party’s failure to exercise the rights under this Agreement in
time shall not be deemed as its waiver of such rights and would not
affect its future exercise of such rights.

 

11.7         If any provision of this Agreement is held void, invalid or
unenforceable by a court of competent jurisdiction, governmental agency or
arbitration authority, the validity, legality and enforceability of the other
provisions hereof shall not be affected or impaired in any way. The Parties
shall cease performing such void, invalid or unenforceable provisions
and revise such void, invalid or unenforceable provisions only to the extent
closest to the original intention thereof to recover its validity or
enforceability for such specific facts and circumstances.

 

11.8         Unless with prior written consent from Party A, none of Party B or
Party C may assign any of its rights and obligations under this Agreement to any
third party.

 

11.9         This Agreement is made in (3) originals with each Party holding one
(1) original.

 

[Remainder of Page Left Blank]

 



 

 

 

(Signature Page to Exclusive Purchase Option Agreement)

 

IN WITNESS THEREOF, each Party has signed or caused its
authorized representative to sign this Agreement as of the date first written
above.

 

Party A: One Belt One Network Holdings Limited       /s/ Wai Hok Fung    [Seal]
  By:   Wai Hok Fung       Director           Party B: Wanee Watcharakangka    
     

/s/ Wanee Watcharakangka

   

By: 

Wanee Watcharakangka

          Party C: OBON Corporation Company Limited           /s/ Ratanaphon
Wongnapachant   [Seal]   By:   Ratanaphon Wongnapachant       Director    

 



 

 